Case: 20-30012     Document: 00515767797         Page: 1     Date Filed: 03/05/2021




              United States Court of Appeals
                   for the Fifth Circuit                                United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                                                           March 5, 2021
                                  No. 20-30012
                                                                          Lyle W. Cayce
                                                                               Clerk
   Lisa Sherman,

                                                           Plaintiff—Appellant,

                                       versus

   Luke Irwin, individually (and in his official capacity as
   a Slidell Police Department Officer); Randy Smith,
   individually (and in his official capacity as Former
   Chief of Police of Slidell, Louisiana); Slidell City,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                     for the Eastern District of Louisiana
                            USDC 2:17-CV-04061


   Before Barksdale, Southwick, and Graves, Circuit Judges.
   Per Curiam:*

          This challenge to a summary judgment turns on one question: was
   Officer Luke Irwin in Slidell, Louisiana, on 5 May 2016? He presented seven
   documents to show he was not; Lisa Sherman offered only her deposition


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-30012      Document: 00515767797          Page: 2    Date Filed: 03/05/2021




                                    No. 20-30012


   testimony that he was. The district court concluded, inter alia: the officer
   was not in Slidell on 5 May 2016; and, therefore, the officer, former Chief of
   Police Randy Smith, and the City of Slidell were entitled to summary
   judgment against the claims filed pursuant to 42 U.S.C. § 1983.
   AFFIRMED.
                                          I.
          Sherman and the officer were in a consensual sexual relationship at
   some point between 2012 and 2015 (the dates are disputed). Sherman alleges
   that, after the relationship ended in February 2015, the officer continually
   forced her to engage in nonconsensual sex for an ensuing 16 months. In that
   regard, she alleges the officer leveraged his position as an officer for the
   Slidell police department to coerce her into nonconsensual sex, including
   threatening to interfere in her attempts to gain custody of a child. She also
   alleges Smith—the former chief of the police department—repeatedly failed
   to prevent the officer from sexually assaulting her.
          Sherman maintains her last sexual contact with the officer was in
   Slidell on 5 May 2016. (She alleged in her amended complaint: he called her
   that afternoon and urgently wanted to see her; after she declined to meet, he
   arrived at her home and demanded she enter his vehicle, which she did; and
   he then drove them to an empty service road and sexually assaulted her.)
          In April 2017, Sherman filed this action against the officer, Smith, and
   the City, presenting:      claims pursuant to 42 U.S.C. § 1983 against
   defendants; state-law claims against the officer for physical assault, sexual
   assault, and intentional infliction of emotional distress; and a state-law claim
   against Smith and the City for vicarious liability. (The current chief of the
   department was also included as a defendant but was soon dismissed
   voluntarily.)




                                          2
Case: 20-30012      Document: 00515767797          Page: 3   Date Filed: 03/05/2021




                                    No. 20-30012


          For the claims pursuant to § 1983, the district court applied
   Louisiana’s one-year statute of limitations for personal-injury actions. See
   La. Civ. Code Ann. art. 3492; King-White v. Humble Indep. Sch. Dist., 803
   F.3d 754, 758 (5th Cir. 2015) (explaining that, for claims pursuant to § 1983,
   “the settled practice is to borrow an ‘appropriate’ statute of limitations from
   state law”). Therefore, Sherman’s claims pursuant to § 1983 and predicated
   on conduct before April 2016 were dismissed. Consequently, the only
   actionable conduct pursuant to § 1983 was the alleged sexual assault on 5
   May 2016.
          Following completion of discovery, including Sherman and the
   officer’s being deposed, Smith and the City moved for summary judgment,
   presenting three items to show the officer was not in Slidell on 5 May: (1) his
   deposition testimony that he was in Montana between 27 April and 6 May to
   care for his ailing father; (2) the officer’s application under the Family
   Medical Leave Act (FMLA) to care for his father, including his father’s
   Montana healthcare provider’s signature dated 5 May 2016 on the FMLA
   paperwork; and (3) documents from the officer’s police-department
   personnel folder containing his timesheets for the two-week period for which
   he sought leave to see his father.
          During a status conference less than a month later, the officer
   informed the court that additional evidence demonstrated he was not in
   Slidell on 5 May. Notwithstanding Sherman’s objections, the court granted
   the officer one day to file a supplemental memorandum joining Smith’s and
   the City’s summary-judgment motion.
          The supplemental memorandum included four additional items: (4)
   a banking statement from the officer’s joint account with his wife, showing
   purchases in Montana between 28 April and 6 May; (5) an airline flight
   confirmation in his name for a round-trip flight between New Orleans,




                                         3
Case: 20-30012      Document: 00515767797           Page: 4     Date Filed: 03/05/2021




                                     No. 20-30012


   Louisiana, and Billings, Montana, on 27 April and 6 May; (6) a 5 May receipt
   from a motel in Montana, bearing his name; and (7) a statement for his wife’s
   credit card showing two charges at the motel on 5 May. Sherman responded
   the next week, challenging, inter alia, the reliability of the four new items and
   requesting a discovery continuance pursuant to Federal Rule of Civil
   Procedure 56(d).
          Considering the seven items, the court granted summary judgment to
   defendants on Sherman’s remaining claims pursuant to § 1983 and declined
   to exercise supplemental jurisdiction for her Louisiana state-law claims. In
   that order, the court also dismissed Sherman’s Rule 56(d) continuance
   motion.
                                          II.
          Sherman raises one issue on the merits:             whether defendants’
   evidence was sufficient to permit summary judgment regarding the 5 May
   2016 claims pursuant to § 1983. She also presents two “subsidiary issues”,
   claiming the court erred procedurally in:         failing to exclude the four
   supplemental items produced in support of summary judgment; and denying
   her Rule 56(d) continuance motion.
                                          A.
          First considered is whether there was procedural error.             “The
   standard of review for discovery matters is steep.” United States v. Holmes,
   406 F.3d 337, 357 (5th Cir. 2005). Discretionary discovery rulings are
   reviewed for abuse of discretion and will not be reversed “unless arbitrary or
   clearly unreasonable”. Haase v. Countrywide Home Loans, Inc., 748 F.3d 624,
   631 (5th Cir. 2014) (internal quotation marks and citation omitted); Renfroe
   v. Parker, 974 F.3d 594, 600 (5th Cir. 2020) (reviewing for abuse of discretion
   denial of Rule 56(d) continuance motion). In addition, “[t]he harmless error
   doctrine applies to the review of evidentiary rulings, so even if a district court




                                           4
Case: 20-30012      Document: 00515767797          Page: 5   Date Filed: 03/05/2021




                                    No. 20-30012


   has abused its discretion, we will not reverse unless the error affected the
   substantial rights of the parties”. Heinsohn v. Carabin & Shaw, P.C., 832 F.3d
   224, 233 (5th Cir. 2016) (internal quotation marks and citation omitted); see
   Fed. R. Civ. P. 61. “The party asserting the error has the burden of
   proving that the error was prejudicial.” Ball v. LeBlanc, 792 F.3d 584, 591
   (5th Cir. 2015) (citation omitted). Essentially for the reasons stated by the
   district court, the two procedural-error claims fail.
                                          1.
          Sherman contends defendants were required to explain how the
   supplemental evidence would be admissible at trial. Fed. R. Civ. P.
   56(c)(2) (“A party may object that the material cited to support or dispute a
   fact cannot be presented in a form that would be admissible in evidence.”).
   Along that line, Sherman maintains defendants failed to offer any
   explanations for the four additional items, so they should be stricken. See
   Fed. R. Civ. P. 56(c)(2) advisory committee’s note to 2010 amendment
   (“The burden is on the proponent to show that the material is admissible as
   presented or to explain the admissible form that is anticipated.”). Sherman
   does not adequately state her substantial rights were affected by the court’s
   consideration of the four items. Instead, she simply asserts the court erred
   by failing to exclude them from its consideration in assessing the summary-
   judgment motion.
          In granting summary judgment, the court dismissed objections based
   on Rule 56(c), explaining the evidence “would likely be admissible under the
   business-records exception to hearsay”. Any purported error in the court’s
   considering the documents without defendants’ providing an explanation as
   to their admissibility is assuredly harmless—particularly because Sherman
   doesn’t claim she has any additional evidence or wasn’t granted a similar
   allowance. See Leatherman v. Tarrant Cnty. Narcotics Intel. & Coordination




                                          5
Case: 20-30012        Document: 00515767797         Page: 6    Date Filed: 03/05/2021




                                     No. 20-30012


   Unit, 28 F.3d 1388, 1398 (5th Cir. 1994) (affirming sua sponte summary
   judgment for defendant without notice because, inter alia, “[i]t does not
   appear that [plaintiffs] have any additional evidence to offer regarding
   [defendants’] liability; they do not identify any, and we find none in our
   review of the record”); Atkins v. Salazar, 677 F.3d 667, 678 (5th Cir. 2011)
   (applying harmless error review to entry of summary judgment sua sponte
   without notice).
                                          2.
          Rule 56(d) motions for additional discovery are “broadly favored and
   should be liberally granted”. Am. Fam. Life Assurance Co. of Columbus v.
   Biles, 714 F.3d 887, 894 (5th Cir. 2013) (internal quotation marks and citation
   omitted). Nevertheless, the Rule 56(d) movant “may not simply rely on
   vague assertions that additional discovery will produce needed, but
   unspecified, facts”. Id. (internal quotation marks and citation omitted).
   That movant must, instead, “set forth a plausible basis for believing that
   specified facts, susceptible of collection within a reasonable time frame,
   probably exist and indicate how the emergent facts, if adduced, will influence
   the outcome of the pending summary judgment motion”. Raby v. Livingston,
   600 F.3d 552, 561 (5th Cir. 2010) (citation omitted).
          Sherman fails to provide a plausible basis for facts capable of collection
   probably existing.     Her Rule 56(d) motion was limited, lacking any
   explanation for how the desired discovery—deposing the officer and his
   wife—would likely lead to production of facts that would influence the
   pending summary-judgment motion. See Washington v. Allstate Ins. Co., 901
   F.2d 1281, 1285 (5th Cir. 1990) (“This court has long recognized that . . .
   plaintiff’s entitlement to discovery prior to a ruling on a motion for summary
   judgment is not unlimited, and may be cut off when the record shows that the
   requested discovery is not likely to produce the facts needed by the plaintiff




                                          6
Case: 20-30012     Document: 00515767797           Page: 7   Date Filed: 03/05/2021




                                    No. 20-30012


   to withstand a motion for summary judgment.”). Indeed, as the court
   emphasized, Sherman did not provide any evidence corroborating her
   allegations during almost two-and-a-half years of discovery.
                                        B.
          Essentially for the reasons stated by the court in its well-reasoned
   opinion, summary judgment was proper. In that regard, summary judgment
   is appropriate when “the movant shows that there is no genuine dispute as
   to any material fact and the movant is entitled to judgment as a matter of
   law”. Fed. R. Civ. P. 56(a). “In determining whether a district court
   properly granted summary judgment, this Court must review the record
   under the same standards that guided the district court.” AT&T, Inc. v.
   United States, 629 F.3d 505, 510–11 (5th Cir. 2011) (citation omitted).
          Sherman fails to provide the facts necessary to create the requisite
   genuine dispute of material facts. Defendants produced seven documents
   reflecting the officer was not in Slidell on 5 May. Granted the alleged sexual
   assault does not admit of documentary evidence, Sherman relies exclusively
   on her deposition testimony for the officer’s location on that date. As the
   court observed, Sherman testified she spoke to the officer by telephone on 5
   May, yet she never requested telephone records for that day. Further, her
   contentions related to the unreliability of the four supplemental documents
   are unavailing and do not seriously challenge their accuracy.
                                        III.
          For the foregoing reasons, the judgment is AFFIRMED.




                                         7